NO. 12-08-00255-CV

                            IN THE COURT OF APPEALS

            TWELFTH COURT OF APPEALS DISTRICT

                                           TYLER, TEXAS

KEVIN JOHNSON AND
JODY GRAY,                                                 §    APPEAL FROM THE 123RD
APPELLANTS

V.                                                         §    JUDICIAL DISTRICT COURT OF

OTIS RAY PICKERING,
J.W. SAMFORD, INDIVIDUALLY                                 §    SHELBY COUNTY, TEXAS
AND D/B/A SAMFORD LOGGING,
APPELLEES

                                         MEMORANDUM OPINION
                                             PER CURIAM
         Appellants have filed an unopposed motion to dismiss this appeal with prejudice. In their
motion, they state that the parties have reached a resolution of this dispute and no longer wish to
pursue the appeal. Because Appellants have met the requirements of Texas Rule of Appellate
Procedure 42.1(a)(1), the motion is granted, and the appeal is dismissed with prejudice.
Opinion delivered November 5, 2008.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                                    (PUBLISH)